Townsenb, Judge.
Although the, judgment of the Supreme Court transferring the case from that court to this court holds only that “title to land being only incidentally involved”, the Supreme Court does not have jurisdiction, the effect of this holding is also that the superior court does not have, exclusive jurisdiction under art. 6, sec. 4, par. 1 (Code, Ann., § 2-3901) of the Constitution of the State of Georgia. It follows that the judgment of transfer conclusively establishes that the defendant's plea to the jurisdiction and demurrer on the same ground is without merit. The City Court of Albany has jurisdiction concurrent with the superior court in all civil actions except those involving amounts of less thani $50, and those as to which the superior court has exclusive jurisdiction. Ga. L. 1897, p. 408. Accordingly the City Court of Albany had jurisdiction of this case.
*471The petition states a cause of action under the authority of the Constitution of the State of Georgia, art. 1, sec. 3, par. 1, (Code, Ann., § 2-301); Code § 95-1710; and Taylor v. Richmond County, 185 Ga. 610 (196 S. E. 37), Hardin v. State Highway Board, 185 Ga. 614 (196 S. E. 40), State Highway Board v. Perkerson, 185 Ga. 617 (196 S. E. 42).
The briefs are devoted exclusively to the question of jurisdiction. There is no insistence therein as to any other ground of demurrer, and no oral argument was advanced in this court on behalf of the plaintiff ini error as to any of the other grounds of demurrer. Accordingly, all the grounds of the demurrer relating to questions other than the jurisdiction of the City Court of Albany are treated as abandoned. The judgment of the trial court overruling the plea to the jurisdiction and the demurrer on each and every ground is without error.

Judgment affirmed.


Carlisle, J., concurs. Gardner, P. J., concurs in the judgment.